                  Case 6:17-cv-00424-MC Document 44-7 REPORT
                                  CASE SUPPLEMENTAL    Filed 11/13/18                           Page  1 of 04/02/2015
                                                                                                   Printed: 2         09:41


 Springfield Police Department                                                                    OCA :   1502821


 Case Status: OPEN                           Case Mng Status: NA                                  Occurred: 03/30/2 015
     Offense: ASSIST OUTSIDE AGENCY


 Investigator: CROLLY, G. J. (307)                                   Date I Time: 04/01/2015 14:26:30, Wednesday
 Supervisor: LEWIS, D. W. (234)                    Supervisor Review Date I Time: 04/02/2 015 09:02:2 7, Thursday
    Contact:                                                          Reference: Supplemental



·soURCE:

 On March 3Oth, 20 15 at approximately 1915 hrs, I was contacted at home and asked to respond to assist with an
 Officer .Involved Shooting involving Officers with the Eugene Police Department.

 INVESTIGATION:

Upon responding to the office of the Eugene Police Officers Association at 450 Country Club Rd, I was advised by
Association Vice President Jed McGuire that other EPD Officers were present at the office and those officers were
prepared to give statements about their involvement.

At approximately 2050 hrs, I met with Officer Joe Kidd along with Association Vice President Jed McGuire in a
private room within the Association office. I asked Kidd if he could provide me with a statement about his
involvement as well as what he witnessed. Kidd told me he was on duty, in uniform, operating his marked police
vehicle when the call for service came over the radio. Kidd said the radio call mentioned a welfare check on a suicidal
man that was armed and had already fired a gun. Kidd said he responded to the location to assist. Upon his arrival,
Kidd parked his patrol carsouth of the involved residence and walked· in from there.

Kidd said ~e initially met up with Officer Stutesman and Sgt. McAlpine. Kidd told me he initially took a surveillance
position to the east of the residence, alongside a long driveway. Kidd said he tried to monitor the residence through
some fence boards but felt his position was unsafe and not the best for surveillance as he could only see the upstairs
windows of the house. Kidd said he was able to move to the rooftop of the house outh of 2248 Devos St. Kidd said
he was next to a chimney that provided him cover and concealment. Kidd said that from that position he could see the
upper level and lower level of the house, to include the front door. Kidd said his view was partially obscured by two
columns that were on either side of the porch.

Kidd told me while he was in his surveillance position he was armed with his duty pistol. K.idd said he observed a
white male open the front door and yell at least one time. Kidd told me that a short time later a different male opened
the front door and exited the residence. K.idd said that man had his hands raised and walked out towards officers at the
Bearcat that was parked in an adjacent driveway. Kidd said officers contacted and spoke with that man and he
maintained surveillance on the house.

Kidd told me while he was watching the house he could hear a male inside the residence yelling things such as, "Fuck
You! This is my property!" and other random things that he could not remember specifically. K.idd said, not long after



                                                                                                             Exhibit 7
      Investigator Signature                                     Supervisor Signature                      Page 1 of 2
r_supp3                                                                                                         COEPage
                                                                                                                    000739
                                                                                                                        1
                 Case 6:17-cv-00424-MC Document 44-7 REPORT
                                 CASE SUPPLEMENTAL    Filed 11/13/18                            Page  2 of 04/02/2015
                                                                                                   Printed: 2             09:41


Springfield Police Department                                                                    OCA :   1502821


Case Status: OPEN                           Case Mng Status: NA                                   Occurred: 03/3 0/2015

    Offense: ASSIST OUTSIDE AGENCY


Investigator: CROLLY, G. J (30 7)                                    Date I Time: 04/01/2015 14:26:30, Wednesday
 Supervisor: LEWIS, D. W (234)                    Supervisor Review Date I Time: 04/02/2015 09:02:27, Thursday
   Contact:                                                           Reference: Supplemental



the yelling, a man exited the liouse via the front door. Kidd said he heard Officer Stutesman yell at the man in a
command voice. Kidd said he heard the word "Rifle". Kidd told me he then heard one shot come from the area of the
Bearcat. Kidd said he thought Officer Stutesman may have fired the shot. Kidd told me he broadcast, "Shot fired"
over the radio. Kidd said no one knew, for·sure, who had fired the shot. Kidd said he tried to maintain surveillance on
the man on the porch. Kidd said the man was lying on the ground and was not moving. Kidd said he continued to
watch the ma..'l until other officers safely approached him and confirmed he as deceased. Kidd said he moved down
from his surveillance position and later Cleared the scene.

I summarized the facts I learned from Officer Kidd and asked if there. was anything else I need to know. Officer Kidd
felt that he had relayed all of the information he could. I ended my conversation with Officer Kidd a short time later
and arranged to speak with another involved officer.

STATUS:

Investigation Continuing




                                                                                                             Exhibit 7
     Investigator Signature                                       Supervisor Signature                     Page 2 of 2
                                                                                                               COEPage2
                                                                                                                   000740
